Case 2:18-cv-17399-ES-CLW Document 8 Filed 01/12/19 Page 1 of 2 PageID: 542




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



 PAUL SCHMIDT,
                                                   Civil Action No.: 2:18-cv-17399
                        Plaintiff,

                v.

 ROBERT LAUB, as TRUSTEE FOR THE
 CAROL L. GLATSTIAN LIVING TRUST,
 derivatively on behalf of MAYWOOD
 SHERWOOD VILLAGE, LLC,

                        Defendant,

 And

 MAYWOOD SHERWOOD VILLAGE,
 LLC,

                         Nominal Defendant.



[PROPOSED] ORDER GRANTING PETITION UNDER 9 U.S.C. § 4 AND DISMISSING
         PLAINTIFF’S VERIFIED COMPLAINT WITH PREJUDICE


       THIS MATTER, having come before the Court upon application of Robert Laub, as

Trustee for the Carol L. Glatstian Living Trust (“Trust”), improperly plead as derivatively on

behalf of Maywood Sherwood Village, LLC, seeking the entry of an Order of Dismissal and that

the case be referred to the existing arbitration with the American Arbitration Association.

       IT IS HEREBY ORDERED AS FOLLOWS:

       1.      The Trust’s Petition pursuant to 9 U.S.C. § 4 is hereby GRANTED; and

       2.      Plaintiff’s Verified Complaint is hereby DISMISSED WITH PREJUDICE and

the issues sought to be adjudicated herein are referred to the pre-existing arbitration pending with
Case 2:18-cv-17399-ES-CLW Document 8 Filed 01/12/19 Page 2 of 2 PageID: 543




the American Arbitration Association entitled Robert Laub, as Trustee for the Carol L. Glatstian

Living Trust, v. Paul Schmidt, AAA Case No.: 01-18-0003-2850.



                                                   _______________________________
                                                   HON. ESTHER SALAS, U.S.D.J.
Dated:




                                               2
